

115 S448 IS: Medicare Mental Health Access Act
U.S. Senate
2017-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 448IN THE SENATE OF THE UNITED STATESFebruary 27, 2017Mr. Brown (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to provide for treatment of clinical psychologists
			 as physicians for purposes of furnishing clinical psychologist services
			 under the Medicare program.
	
 1.Short titleThis Act may be cited as the Medicare Mental Health Access Act. 2.Treatment of clinical psychologists as physicians for purposes of furnishing clinical psychologist services (a)In generalThe first sentence of section 1861(r) of the Social Security Act (42 U.S.C. 1395x(r)) is amended—
 (1)by striking or before (5); and (2)by inserting before the period the following: , or (6) a clinical psychologist, but only with respect to the furnishing of qualified psychologist services described in subsection (ii) for which the psychologist is legally authorized to perform by the State and who is acting within the scope of the psychologist’s license (or other authorization under State law).
 (b)Effective dateThe amendments made by this section shall apply to items and services furnished on or after January 1, 2018.